Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 9, 16 - 23, 32, 33, and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou, U.S. Patent Publication No. 2014/0185537.
Papasakellariou teaches:

1. (Original) A method, comprising: 
	applying a hashing function for associating a plurality of decoding candidates of a search space set with subsets of control channel elements of a control resource set (PDCCH candidates are determined according to a function having UE-common parameter inputs, [0059]); 
	using at least one of the decoding candidates for scheduling of a user equipment in a control channel, wherein the hashing function is non-uniform in a pseudo-random manner and with one (see Equation 1, the sub-band being represented by p, the hashing function depends on the considered sub-band pseudo-randomly); and 
	scheduling the user equipment based on the applied hashing function (PDCCH candidates are determined according to a function having UE-common parameter inputs, [0059]).  

2. (Original) The method according to claim 1, wherein the hashing function defines a set of monitored control channel elements of the control resource set for each search space of the search space set (PDCCH candidates are determined according to a function having UE-common parameter inputs, [0059]).  

3. (Currently Amended) The method according to claim 1, wherein the control channel is a physical downlink control channel (PDCCH candidates are determined according to a function having UE-common parameter inputs, [0059]).  

4. (Currently Amended) The method according to claim 1, wherein the control resource set is divided into MfulI sub-bands, and allocation of a candidate within the sub-band is randomized (see Equation 1, term M_(p)^(L)).  

5. (Currently Amended) The method according to claim 1, wherein a carrier specific offset is added to a pseudo-random number to provide randomization (see Equation 3, term n_Cl).  

6. (Original) The method according to claim 3, wherein the number of physical downlink control channel candidates of certain aggregation level is given by specification or configurable (following a specification is a known practice and not given any patentable weight).  

7. (Currently Amended) The method according to claim 1, wherein the hashing function includes a max function configured to allow the number of configurable sub-bands for an aggregation level to be larger than the number of control channel elements within the control resource set divided by the aggregation level (this limitation is simple mathematical manipulation and not given any patentable weight).  

8. (Original) The method according to claim 4, wherein the number of sub-bands MfulI of a certain aggregation level is configurable, fixed in the specification, equal to the number of physical downlink control channel candidates or given by the maximum of the applicable numbers of candidates of a certain aggregation level (following a specification is a known practice and not given any patentable weight).  

9. (Original) The method according to claim 4, wherein the number of sub-bands defined by the hashing function is determined according to MfulI.(see Equation 1)  

16. (Currently Amended) An apparatus, comprising: 
	at least one processor (processing circuitry, [0041]); and 
	at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor (see Fig. 3), to cause the apparatus at least to 
	apply a hashing function for associating a plurality of decoding candidates of a search space set with subsets of control channel elements of a control resource set (PDCCH candidates are determined according to a function having UE-common parameter inputs, [0059]); 
(see Equation 1, the sub-band being represented by p, the hashing function depends on the considered sub-band pseudo-randomly); and 
	schedule the user equipment based on the applied hashing function (PDCCH candidates are determined according to a function having UE-common parameter inputs, [0059]).  

17. (Original) The apparatus according to claim 16, wherein the hashing function defines a set of monitored control channel elements of the control resource set for each search space of the search space set (PDCCH candidates are determined according to a function having UE-common parameter inputs, [0059]).  

18. (Currently Amended) The apparatus according to claim 16, wherein the control channel is a physical downlink control channel (PDCCH candidates are determined according to a function having UE-common parameter inputs, [0059]).  

19. (Currently Amended) The apparatus according to claim 16, wherein the control resource set is divided into MfulI sub-bands, and allocation of a -4-candidate within the sub-band is randomized (see Equation 1, term M_(p)^(L)).  

20. (Currently Amended) The apparatus according to claim 16, wherein a carrier specific offset is added to a pseudo-random number to provide randomization (see Equation 3, term n_Cl).  

(following a specification is a known practice and not given any patentable weight).  

22. (Currently Amended) The apparatus according to claim 16, wherein the hashing function includes a max function configured to allow the number of configurable sub-bands for an aggregation level to be larger than the number of control channel elements within the control resource set divided by the aggregation level (this limitation is simple mathematical manipulation and not given any patentable weight).  

23. (Original) The apparatus according to claim 19, wherein the number of sub-bands MfulI, of a certain aggregation level is configurable, fixed in the specification, equal to the number of physical downlink control channel candidates or given by the maximum of the applicable numbers of candidates of a certain aggregation level (following a specification is a known practice and not given any patentable weight).  

  
32. (Original) A method, comprising:
	 receiving a control channel to which a hashing function has been applied, wherein the hashing function is non-uniform in a pseudo-random manner and with one candidate per sub-band (see Equation 1, the sub-band being represented by p, the hashing function depends on the considered sub-band pseudo-randomly); and 
	decoding the control channel based on the applied hashing function (PDCCH candidates are determined according to a function having UE-common parameter inputs, [0059]).  

33. (Original) An apparatus, comprising: 
	at least one processor (see Fig. 3); and 
	at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor (see Fig. 3), to cause the apparatus at least to 
	receive a control channel to which a hashing function has been applied, wherein the hashing function is non-uniform in a pseudo-random manner and with one candidate per sub- band (see Equation 1, the sub-band being represented by p, the hashing function depends on the considered sub-band pseudo-randomly); and 
	decode the control channel based on the applied hashing function (PDCCH candidates are determined according to a function having UE-common parameter inputs, [0059]).  

35. (Currently Amended) A computer program embodied on a non-transitory computer-readable medium comprising program instructions stored thereon which, when executed in hardware, cause the hardware to perform the method according to claim 1 (rejected for the same reasons as claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art not specifically discussed in this office action is utilized to demonstrate the state of the art at the time of the filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463